           Case 1:19-cv-11195-RA Document 26 Filed 09/24/20 Page 1 of 1



                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT
                                                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 DONTAE T. DAVIS,                                                 DATE FILED: 9-24-20

                             Plaintiff,

                        v.                                          19-CV-11195 (RA)

                                                                         ORDER
 SANSEI, INC. doing business as HEALTH
 STREET,

                             Defendant.



RONNIE ABRAMS, United States District Judge:

         On August 11, 2020, the Court granted Defendant’s request, extending its time to appear

and answer the Complaint to September 14, 2020. Dkt. 25. To date, however, Defendant has not

responded to the Complaint. Defendant shall file its answer or other responsive pleading no later

than October 16, 2020. If Defendant fails to do so, Plaintiff shall inform the Court, no later than

October 30, 2020, whether he intends to move for a default judgment as of that date.

         Plaintiff shall serve a copy of this Order on Defendant by September 30, 2020, and file

proof of service on the docket.

SO ORDERED.

Dated:      September 24, 2020
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge
